Title: To Benjamin Franklin from Peter Fowler, [after 25 March 1780]
From: Fowler, Peter
To: Franklin, Benjamin


Monseigneur
[after March 25, 1780]
Le Sr. Fowler, Chimiste, auteur d’une Poudre anti-hémorragiste expose très humblement, à Votre Excellence, qu’il a été mandé Le 22 Mars, Présent mois, par ordre du Gouvernement, pour répondre au Mémoire injurieux d’un Sr. faynard, qui L’accuse, entr’autre, d’avoir fait usage de sa Poudre pour le Succès de ses expériences, y alléguant, que dans une visite qu’il a eû L’honneur de vous faire, vous lui avéz dit Positivement, que le Suppliant n’avoit Jamais envoyé, à votre Connoissance, une Seule Boîte de la sienne en Amérique, laquelle imposture, si elle n’etait démentie, Serait d’une conséquence d’autant plus funeste au Suppliant, que le d. [dit] faynard, employe déja, depuis Longtems, tous les moyens possibles de surprendre la bonne foi de quelques Puissants Protecteurs qu’il s’est procuré, à force d’intrigues; de sorte que le Sr. fowler est menacé, malgré tous les Succès qu’il a obtenus avec sa Poudre, non seulement, de ne point obtenir la permission de la débiter en france, S’il ne prouve la différence qui existe entre la Sienne et celle de Son antagoniste, mais encore d’être poursuivi en qualité de Sujet de sa Majesté Britannique.
Le Sieur fowler naturalisé américain, reclame, Monseigneur, à ce Sujet, L’honneur de votre protection, vous priant d’informer M. Le Comte de Vergennes, des différents Envois que le Docteur Bancroft a faits, de sa Poudre, sous vos yeux pour L’usage des armées américaines, montant ensemble à plus de deux mille Boîtes, outre Les quatre Cent, dont le Capitaine Lockyer vient d’être chargé, Sous votre Protection immédiate. Ci Joint est le Mémoire instructif de tous les objects relatifs à cette affaire, Sur lequel le Sr. fowler vous prie de jetter un Coup d’oeil favorable.
Le Suppliant ose espérer de votre Justice, Monseigneur, la grace qu’il Sollicite et il continuera ses Voeux au Ciel pour la Conservation des Jours de votre Excellence.
A Son Excellence, Le Docteur Francklin, Ministre Plenipotentiaire, des Etats Unis d’Amérique.
